Citation Nr: 1814497	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to an initial disability rating in excess of 30 percent prior to January 21, 2015, and in excess of 50 percent thereafter, for depression.  

4.  Entitlement to an initial compensable rating for left ear hearing loss.  

5.  Entitlement to a disability rating in excess of 20 percent for lumbar degenerative disease and stenosis (back disability).  

6.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity.  

7.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.  

8.  Entitlement to an effective date prior to January 21, 2015, for the grant of total disability based on individual unemployability (TDIU).  

9.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for substance abuse.  

10.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1994.  The Veteran also served from June 27, 1994 to December 1994, but was discharged under other than honorable conditions, and a July 2008 administrative decision found that the latter period of service does not constitute active duty for Department of Veterans Affairs (VA) purposes.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012, April 2012, December 2012, July 2014, and May 2015 rating decisions issued by a VA Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeals; however, in November 2016, VA received correspondence from the Veteran's representative withdrawing the hearing requests.  

Depression was initially assigned a 30 percent rating.  A July 2015 rating decision assigned a 50 percent rating effective January 21, 2015.  Although an increased rating was granted for depression, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

A January 20, 2011, rating decision continued the 20 percent rating for the back disability and 10 percent rating for the right knee disability, and denied entitlement to TDIU.  On February 18, 2011, the Veteran requested increased ratings for the back, left leg, and right knee disabilities.  The Agency of Original Jurisdiction (AOJ) construed the February 2011 correspondence as a request to reconsider the January 2011 rating decision.  As to what constitutes a notice of disagreement (NOD), the Board determines de novo whether a document is an NOD.  See Fenderson v. West, 12 Vet. App. 119, 128-29 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  As the Veteran did not express disagreement with or a desire to contest the January 2011 rating decision, the Board finds that the February 2011 correspondence constitutes claims for increased ratings for the back, left leg, and right knee disabilities, and not as an NOD or request to reconsider the January 2011 rating decision.  See 38 C.F.R. § 20.201 (2017).  The Board also finds TDIU to be a component of the claims for increased ratings for the back, left leg, and right knee disabilities; thus entitlement to TDIU should be considered from February 18, 2011.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Veteran did not file a timely NOD and no new and material evidence was received within the appeal period; therefore, the January 2011 decision became final.  See 38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2010).  The Board acknowledges that if an increase in disability occurred within one year prior to the claim for an increased rating, the increase is effective as of the date the increase was factually ascertainable.  See 38 C.F.R. § 3.400(o)(2) (2017); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  However, as the January 20, 2011, rating decision is final, the Board does not have jurisdiction to readjudicate any period encompassed by the January 20, 2011, rating decision.  In other words, as a matter of law, the earliest effective date for the claims of increased ratings for the back, left leg, and right knee disabilities and TDIU is January 21, 2011, or the date following the issuance of the January 20, 2011, rating decision.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  

In April 2014, the Veteran appealed the denial of TDIU.  A July 2015 rating decision granted entitlement to TDIU and assigned an effective date of January 21, 2015.  The Veteran has not expressed satisfaction with the January 21, 2015, effective date for TDIU and as he is presumed to be seeking the maximum benefit allowed by law and regulation, the matter remains on appeal.  See AB, 6 Vet. App. at 38-39.  

The Veteran filed a claim for a temporary total evaluation for hospital treatment in excess of 21 days for PTSD.  As the Veteran is service-connected for depression, but not for PTSD, the Board has broadened and recharacterized the claim as one for a temporary total evaluation for hospital treatment in excess of 21 days for an acquired psychiatric disorder, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issues of service connection for sleep apnea, increased ratings for depression, back, left leg, and right knee disabilities, and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding right ear hearing loss under 38 C.F.R. § 3.385.  

2.  The competent and probative evidence shows hearing loss of no worse than Level I in the left ear; the right ear is not service-connected.  

3.  The Veteran is not service-connected for substance abuse.  

4.  The weight of the competent and probative evidence is against finding hospital treatment in excess of 21 days for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).  

2.  The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85-4.86, Diagnostic Code (DC) 6100 (2017).  

3.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 for substance abuse treatment have not been met.  38 C.F.R. § 4.29 (2017). 

4.  The criteria for a temporary total rating pursuant to 38 C.F.R. § 4.29 for an acquired psychiatric disorder, to include depression and PTSD, have not been met.  38 C.F.R. § 4.29.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent letters to the Veteran in May 2014 and January 2015, prior to adjudication of his claims.  The May 2014 letter requested additional information regarding the claim for a temporary total evaluation based on in-patient treatment for PTSD; however, the Veteran did not respond to this request.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

No further notice is required regarding the downstream issue of entitlement to an initial compensable rating for left ear hearing loss, as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of the claims, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Veteran was afforded a relevant VA examination in May 2015.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

In a claim of service connection for impaired hearing, demonstration of the first Shedden element-i.e., the existence of a current disability-is subject to the additional requirements of § 3.385, which provides that service connection for impaired hearing shall not be established until the hearing loss meets pure tone and/or speech recognition criteria.  Under this regulation, hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for right ear hearing loss have not been met.

In May 2015, the Veteran was given an audiological examination by a VA audiologist, and pure tone thresholds for the right ear, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  05/21/2015, C&P Exam.  None of the thresholds at any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, three or more of the thresholds are not 26 or greater, and speech recognition is not less than 94 percent for the right ear.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Without competent evidence of right ear hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. 119.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert, 1 Vet. App. at 57-58.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends that he is entitled to an initial compensable rating for left ear hearing loss.  

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f?).  As the right ear is not service-connected, a Roman numeral I will be assigned for the right ear in all instances.  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to an initial compensable disability rating for left ear hearing loss.  

The Board first notes that the Veteran does not have an exceptional pattern of hearing impairment, as defined by 38 C.F.R. § 4.86.  All applicable tests include valid puretone and speech discrimination scores.  As such, Table VI applies.  
See 38 C.F.R. §§ 4.85-4.86.

In May 2015, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds for the left ear, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
20
20
55
55
38

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  05/21/2015, C&P Exam.  

The results of the May 2015 audiological examination combine for I in the left ear and I in the right ear in Table VI.  Roman numerals I and I combine for a noncompensable rating in Table VII.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an initial compensable disability rating for left ear hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for left ear hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).

IV.  Temporary Total Evaluation 

Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days. 38 C.F.R. § 4.29.

Regarding the claim for a temporary total evaluation for hospital treatment for substance abuse, as the Veteran is not service-connected for substance abuse, that claim is denied as a matter of law.  See 38 C.F.R. § 4.29.  

Regarding the claim for a temporary total evaluation for hospital treatment for an acquired psychiatric disorder, the Board finds that the weight of the competent and probative evidence is against finding treatment or observation at a VA medical center or other approved hospital for an acquired psychiatric disorder exceeding 
21 days during the period on appeal.  In correspondence received by VA in November 2013, the Veteran claimed that he was currently hospitalized for substance abuse and, after being discharged on December 20, 2013, would begin a seven-week in-patient treatment regimen for PTSD.  The competent and probative evidence weighs against finding that the Veteran ever entered the described program.  A treatment note indicates that the Veteran was admitted to the VA substance abuse and recovery treatment program on November 6, 2013, and discharged on December 6, 2013 (more than 21 days).  11/13/2013, VA 21-0820; 01/31/2014, CAPRI.  A January 17, 2014, telephone encounter note with the Veteran demonstrates that the Veteran was not in in-patient treatment at that time, which was within 45 days of discharge from the substance abuse treatment program.  01/31/2014, CAPRI.  The only evidence of a hospitalization for mental health treatment is a 10-day hospitalization for suicidal ideations in July 2016, which does not satisfy the 21-day threshold under 38 C.F.R. § 4.29.  07/08/2016, Medical-Government.  


ORDER

Service connection for right ear hearing loss is denied.  

An initial compensable rating for left ear hearing loss is denied.  

A temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for substance abuse is denied.  

A temporary total evaluation pursuant to 38 C.F.R. § 4.29 due to hospital treatment in excess of 21 days for an acquired psychiatric disorder is denied.  


REMAND

The record contains competent evidence of a current diagnosis of sleep apnea.  The Veteran's service treatment records indicate potential exposure to exhaust fumes and asbestos, thus indicating a possible nexus between sleep apnea and service.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of his sleep apnea.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and after repetitive use over time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017). 

In March 2012, a VA examiner noted the Veteran's report of flare-ups, but did not estimate the loss in terms of degrees of range of motion due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and after repetitive use over time.  Accordingly, the Veteran should be afforded a VA examination to determine the current nature and severity of his back disability. 

A February 2012 treatment note indicates that the Veteran has sciatic neuritis.  
The Board takes judicial notice of the fact that neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  See 38 C.F.R. § 4.123.  A March 2012 VA examination and April 2012 addendum indicate that the Veteran does not have constant pain of the left leg.  The Veteran should be afforded a VA examination to determine the current nature and severity of his left leg disability, to include whether neuritis is present.  

The February 2011 claim for an increased rating for the right knee disability is construed as a contention by the Veteran that his right knee disability has increased in severity.  Accordingly, a new VA examination should be provided to determine the current severity of the right knee disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The evidence demonstrates that the Veteran was hospitalized for 10 days for suicidal ideations in July 2016, thus indicating an increase in the severity of service-connected depression.  07/08/2016, Medical-Government.  Accordingly, a new VA examination should be provided to determine the current severity of his depression.  

The Veteran contends that he was unable to secure and maintain gainful employment prior to January 21, 2015, due, at least in part, to the service-connected disabilities currently on appeal.  The Board finds that the Veteran's claim of entitlement to an earlier effective date for the grant of TDIU is inextricably intertwined with the increased rating claims on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from August 2016 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to provide an opinion as to the etiology of sleep apnea.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

Whether it is at least as likely as not (50 percent or greater probability) that sleep apnea manifested during or is otherwise related to the Veteran's period of active service.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back and right knee disabilities.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.  

d.  Test range of motion and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, for both the right and left knees, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

e.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

f.  The examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee, if any.  If instability is present, the examiner should state whether such instability is slight, moderate, or severe.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

4.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of radiculopathy of the left lower extremity.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

The examiner should identify all neurological findings in the left lower extremity related to service-connected radiculopathy, and fully describe the extent and severity of those symptoms.  The examiner should specifically state whether neuritis and/or neuralgia are present.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

5.  After completing directive #1, schedule the Veteran for an examination with a VA psychiatrist or psychologist to assess the current nature and severity of his depression.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should note current symptomatology and the resulting impact on social and occupational functioning, if any.


6.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  If, in the course of readjudicating these claims, the AOJ finds that the Veteran does not meet the threshold criteria for scheduler TDIU under 38 C.F.R. § 4.16(a) prior to January 21, 2015, but that his service-connected disabilities prevented him from securing and maintaining substantially gainful employment, refer the appeal to the Director, Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


